Case 2:18-cr-00003-JPJ-PMS Document 552-10 Filed 09/17/19 Page 1 of 1 Pageid#:
                                    2552




                                                            VERIZON SECURITY COURT ORDER COMPLIANCE
                                                                          180 WASHINGTON VALLEY ROAD
                                                                                   BEDMINSTER, NJ 07921
                                                                      Phone: 800-451-5242 Fax:888-667-0026




November 28, 2018



Bureau of Alcohol, Tobacco, Firearms and Explosives



Verizon Case #: 170282806
Docket / File #:


State of New Jersey

ss:

City of Bedminster




I, David Koslowski, being duly sworn, depose and say:

      1. I am the custodian of records for Verizon, and in that capacity, I certify that the
         electronic files of records are true and accurate copies of the records created from
         the information maintained by Verizon in the actual course of business
      2. It is Verizon's ordinary practice to maintain such records, and that said records
         were made contemporaneously with the transaction and events stated therein, or
         within a reasonable time thereafter.



 /s/ David Koslowski
